DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Bag-shaped Structure Used in a Cuff for Blood Pressure Measurement”. 

The disclosure is objected to because of the following informalities:
On pg 19, line 19 – “bag-shaped structure 33” should read “bag-shaped structure 32”

Claim Objections
Claims 2, 4, 7 are objected to because of the following informalities:  
In claim 4, line 4-5, “the side wall portion” should read “the side wall portions”
In claim 7, line 5-6, “the side wall portion” should read “the side wall portions”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reinforcing member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The claim limitation “reinforcing member” is interpreted to be divided in the wrapping direction or is made of flexible material (pg 19, line 24-pg 20, line 4). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the side wall portion" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a pair of side wall portions preceding said limitation "the side wall portion" in line 14-15 and it is unclear which side wall portion applicant is referring to. For examination purposes examiner has interpreted "the side wall portion" to be either side wall portion.  Therefore the reinforcing member must have a higher hardness that either or both of the pair of side wall portions.
Dependent claims 2-11 inherit and do not remedy the deficiencies of independent claim 1.

The term "small" in claims 3-5 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the For examination purposes the term "small" has been construed to be smaller than the entirety of the reinforcing member.
Claim 3 recites the limitation "the side wall portion" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a pair of side wall portions and it is unclear which side wall portion applicant is referring to. For examination purposes examiner has interpreted "the side wall portion" to be either side wall portion.  Therefore the plurality of plate-shaped small pieces must be provided at predetermined intervals in a longitudinal direction of either or both of the pair of side wall portions.
Dependent claims 4 and 5 inherit and do not remedy the deficiencies of claim 3.

Claim 6 recites the limitation "the side wall portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a pair of side wall portions and it is unclear which side wall portion applicant is referring to. For examination purposes examiner has interpreted "the side 
Dependent claim 7 inherits and does not remedy the deficiencies of claim 6.

The term "small" in claim 7 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes the term "small" has been construed to be smaller than the entirety of the reinforcing member.

Claim 8 recites the limitation "the side wall portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a pair of side wall portions and it is unclear which side wall portion applicant is referring to. For examination purposes examiner has interpreted "the side wall portion" to be either side wall portion.  Therefore the reinforcing members must be provided at predetermined intervals in a longitudinal direction of either or both of the pair of side wall portions.

Claim 9 recites the limitation "the side wall portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a pair of side wall portions and it is unclear which side wall portion applicant is referring to. For examination purposes examiner has interpreted "the side wall portion" to be either side wall portion.  Therefore the reinforcing member must be provided on an outer surface of either or both of the pair of side wall portions.

Claim 10 recites the limitation "the side wall portion" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a pair of side wall portions and it is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga et al. (US Pre-Grant Publication No. US 2001/0016692 A1) (hereinafter “Itonaga”) (as cited by Applicant), in view of Taniguchi et al. (U.S. Pre-Grant Publication No. US 2015/0088011 A1) (hereinafter “Taniguchi”), in view of McEwen et al. (US Pre-Grant Publication No. US 2010/0004676 A1) (hereinafter “McEwen”).
Regarding claim 1, Itonaga (Fig. 1) teaches a bag-shaped structure (bladder, 10) used in
a cuff for blood pressure measurement (Abstract) configured to be wrapped around a living body (para [0028]), inflate when a fluid is supplied to an internal space (para [0010]-[0011]), and compress the living body (para [0028]), the bag-shaped structure comprising: an inner wall portion provided on a living body side (inner wall, 12; para [0024]); an outer wall portion facing the inner wall portion (outer wall, 11; Fig. 1); a pair of side wall portions (para [0024]-[0025]; side walls, 13 and 14), each being continuous with the inner wall portion and the outer wall portion (para [0024]; note the side walls 13 and 14 are connected to inner wall 12 and outer wall 11 by melting, see Fig. 1) and including a bent portion bent toward the internal space (para [0024]; Fig. 1).

Taniguichi teaches a bag-shaped structure (airbag, 1) used in a cuff for blood pressure measurement configured to be wrapped around a living body (para [0055]), the bag-shaped structure comprising: an inner wall portion (main sheet member, 2a), an outer wall portion (main sheet member, 2b), a reinforcing member (sub sheet member, 5) disposed on the edge of inner and outer wall portion to provide enhanced strength (para [0059]-[0061]; Fig. 2B; Fig. 5B) having shape followability in a direction of wrapping around the living body (para [0073]). 
However, Taniguichi fails to teach the reinforcing member has a higher hardness than the side wall portion. McEwen teaches a bag-shaped structure (inflatable bladder, 44) used as cuff (Abstract; Fig. 5), comprising an inner wall portion (bottom sheet, 36) and an outer wall portion (top sheet, 34), and a reinforcing member (stiffener, 38) having a higher hardness than the outer wall portion (para [0042]-[0043]), having shape followability in a direction of wrapping around the living body (para [0043]), and disposed on the outer wall portion to allow uniformly applied pressure on a living body when the bag shaped structure inflates (para [0043]; note stiffener 38 is attached to top sheet 34, as seen in Fig. 5).
It would have been obvious to one of ordinary skill in the art before effective filing date to have modified the bag shaped structure of Itonaga with a reinforcing member attached to the side wall portion having shape followability in a direction of wrapping around the living body, in light of the teachings of Taniguichi, wherein the reinforcing member has a higher hardness than the side wall portion, in light of the teachings of McEwen, in order to maintain stability of pressure applied against the living body by increasing hardness of the side walls, as taught by Itonaga (para [0031]), while 

Regarding claim 2, Itonaga, in view of Taniguichi and McEwen, teaches the invention of claim 1, and Itonaga teaches both side wall portions (side walls, 13, 14), which are folded inwards (para [0024]), are harder than the inner wall 12 and outer wall 11 (para [0031]), but fails to teach specifically the reinforcing member is provided on the side wall portion on each of the inner wall portion side and the outer wall portion side with respect to the bent portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provide a reinforcing member on the side wall portions of both inner and outer wall portion with respect to the bent portion, for example, in order to provide sufficient stability of the pressure applied to the living body, as taught by Itonaga (para [0031]). 

Regarding claim 3, Itonaga, in view of Taniguichi and McEwen teaches the invention of claim 2, and Taniguichi teaches the reinforcing member includes a plurality of plate-shaped small pieces provided at predetermined intervals in a longitudinal direction of the side wall portion (para [0059]; para [0061]; note a pair of sub sheet members 5 are provided on the end of main sheet members 2a, 2b at a pre-set interval, as seen in Fig 5B; note sub sheet members 5 are interpreted to have an elongated, plate shape).

Regarding claim 9, Itonaga, in view of Taniguichi and McEwen, teaches the invention of claim 1, Taniguichi teaches the reinforcing member is provided on an outer surface of the side wall portion (para [0109]; Fig. 5B; note sub sheet members 5 are provided on the outside of main sheet members 2a, 2b).

Regarding claim 10, Itonaga, in view of Taniguichi and McEwen, teaches the invention of claim 1, and McEwen teaches the reinforcing member is provided inside the side wall portion (para [0109]; Fig. 2B; note sub sheet members 5 are provided on the inside of main sheet members 2a, 2b). 
   
Allowable Subject Matter
Claims 4-8, 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
	Claims 4 would be allowable for disclosing that, of the small pieces, small pieces provided on the inner wall portion side of the side wall portion are shorter in the longitudinal direction of the side wall portion than small pieces provided on the outer wall portion side of the side wall portion.
As noted with respect to claim 3, Itonaga teaches the side wall portions of the bag-shaped structure are harder than the inner wall portion and outer wall portion (para [0031] of Itonaga) and Taniguichi teaches the reinforcing member includes a pair of reinforcing members (sub sheet members, 5 of Taniguichi) to provide enhance strength (para [0059]-[0061]; Fig 5B of Taniguichi). However, Itonaga, Taniguichi and McEwen combined fail to teach of the small pieces, small pieces provided on the inner wall portion side of the side wall portion are shorter in the longitudinal direction of the side wall 
	
Claim 5 would be allowable for disclosing that the reinforcing member further includes a connection portion that connects the adjacent small pieces on the inner wall portion side.
As noted with respect to claim 3, Taniguichi teaches the reinforcing member includes a pair of reinforcing members (sub sheet members, 5 of Taniguichi) connected at a connected portion by welding (welded portions 4 a, 4 b; para [0059]-[0061]; Fig 5B of Taniguichi). However, Itonaga, Taniguichi and McEwen combined fail to teach the connection portion connects the adjacent small pieces on the inner wall portion side. Therefore the combination of features is considered to be allowable.

Claim 6 would be allowable for disclosing the reinforcing member is provided along the longitudinal direction of the side wall portion and is meshed.
As noted with respect to claim 1, Itonaga teaches the side wall portion of the bag-shaped structure are harder than the inner wall portion and outer wall portion (para [0031] of Itonaga) and Taniguichi teaches the reinforcing member includes a pair of reinforcing members to provide enhance strength (para [0059]-[0061]; Fig 5B of Taniguichi). Itonaga, Taniguich and McEwen combined teach the reinforcing member is provided along the longitudinal direction of the side wall portion, but fails to teach the reinforcing member is meshed. Therefore the combination of features is considered to be allowable.
Claim 7 would be allowable because it is dependent on claim 6.
	

As noted with respect to claim 1, Itonaga teaches the side wall portions of the bag-shaped structure are harder than the inner wall portion and outer wall portion (para [0031] of Itonaga) and Taniguichi teaches the reinforcing member includes a pair of reinforcing members (sub sheet members, 5 of Taniguichi) being provided at predetermined intervals to provide enhance strength (para [0059]-[0061]; Figs 2B and 5B; note the sub sheet members 5 of Taniguichi are spaced at a pre-determined distance). Itonaga, Taniguich and McEwen combined teach the bag-shaped structure comprises a plurality of the reinforcing members, and the reinforcing members are provided at predetermined intervals in a longitudinal direction of the side wall portion, but fails to teach each of the the reinforcing members including a perforation on the bent portion along the bent portion. Therefore the combination of features is considered to be allowable.

Claim 11 would be allowable for disclosing the inner wall portion and the side wall portion have a Shore A hardness in a range from 15 to 95.
Itonaga teaches the side wall portions (side walls, 13 and 14 of Itonaga) and inner wall portions (inner wall, 12 of Itonaga) are made of the same material such as vinyl chloride (para [0014] of Itonaga), wherein the side walls are harder and thicker than the inner wall (para [0014]). Taniguichi teaches at least one of the inner wall or outer wall portions (main sheet members, 2a, 2b of Taniguichi) or reinforcing members (sub sheet members 5 of Taniguichi) are made of polyurethane or polyvinyl .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BRAINTREE ANALYTICS LLC. (WIPO Publication No. WO 2016/205549 A1) teaches a blood measurement system (Abstract) comprising an expandable member (expandable member, 1600), wherein the expandable member comprises stacked, hexagonal expandable cells (para [0025]; Fig. 16A-B), and further comprises semi-rigid or rigid side walls (para [0059]). 
Racz et al. (U.S. Patent No. US 4637394 A) teaches a tourniquet comprising an inflatable chamber (inflation chamber, 34) enclosed by an innermost wall (innermost wall, 44) and an outermost wall surface (outermost wall surface, 38), comprising a reinforcing member disposed on the outer surface of the edges of the chamber (edges 30, 32; col 4, line 65-col 5, line 8; Fig. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        /David J. McCrosky/Primary Examiner, Art Unit 3791